[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#133)
The defendant's motion for summary judgment (#133) is denied CT Page 1319-KKKK as there are genuine questions of material facts as to the existence of an oral promise and as to whether the doctrine of promissory estoppel and part performance is available to take the oral promise out of the statute of frauds. See FirstStamford Place v. Tishman Construction Corp. of Connecticut, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 117500 (March 21, 1995, Dean, J.); NewEngland Savings Bank v. Quarry Trail Dev., Superior Court, Judicial District of New London, Docket No. 515760 (June 4, 1992, Hendel, J.).
JOHN J. P. RYAN, JUDGE